Citation Nr: 9934809	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-17 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension to surviving 
spouse for aid and attendance.

2.  Entitlement to special monthly pension to surviving 
spouse for housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


REMAND

The appellant's husband served on active duty from April 1945 
to October 1945.  He passed away in August 1995.

This appeal arises from a February 1997 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) that denied 
an additional allowance for aid and attendance for the 
veteran's widow, the appellant, and that denied an additional 
allowance for being housebound.

Upon a review of the medical examinations and treatment 
records, it is the opinion of the Board of Veterans' Appeals 
(Board) that additional development is necessary prior to 
further disposition of this appeal.

First, the Board must determine whether the appellant's 
claims are well grounded.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have submitted well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999). The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered. 

A well-grounded claim requires competent evidence to the 
effect that the claim is "plausible" or "possible."  Epps, 
126 F.3d at 1468.  In determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet.App. 19, 21 (1993). 

The Board finds that the appellant's claims (special monthly 
pension based on (1) aid and attendance and (2) housebound 
status) are well grounded on the basis of her statements and 
those of a caretaking relative regarding her daily symptoms, 
life, and observed abilities.  Accordingly, VA's duty to 
assist the appellant in the development of the claims has 
been triggered.  The Board now turns to the reason 
necessitating additional development of this matter.

In October 1997, the appellant underwent a second VA 
examination for purposes of evaluating her need for aid and 
attendance and whether she is housebound.  In the 
accompanying examination report, a VA examining physician 
recounted the appellant's recent medical history.  At the 
time of this examination, the appellant alluded to having 
received a prescription from a private physician to treat her 
dizziness.  (The Board notes that the appellant contends that 
she requires aid and attendance and is housebound because of, 
in part, dizziness.)  In October 1997, the appellant had 
testified before a hearing officer at the RO that she was not 
receiving any medications for any of her conditions or 
disabilities.  Apparently, between the date of her personal 
hearing and the date of the VA examination in 1997, the 
appellant obtained private medical treatment.

The records of any such treatment would be helpful in the 
adjudication of the appellant's claims.  VA's duty to assist 
includes seeking to obtain relevant records of private 
medical treatment.  See Allday v. Brown, 7 Vet.App. 517, 526 
(1995); Masors v. Derwinski, 2 Vet.App. 181, 186-87 (1992); 
Littke v. Derwinski, 1 Vet.App. 90, 93 (1990); see also 
Godwin v. Derwinski, 1 Vet.App. 419, 425 (1991) (noting that 
duty to develop pertinent facts applies to all relevant 
facts).  Therefore, on remand, the RO should ask the 
appellant to provide any necessary information and 
authorization forms so that it may seek to obtain any 
relevant records of private medical treatment rendered 
subsequent to the October 1997 hearing.  The RO should 
specifically seek to obtain records of private medical 
treatment from the private physician who appears to have 
issued a prescription to the appellant for dizziness.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to her claims 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant provide the names and addresses 
of any private physicians who have 
rendered treatment to her and whose 
records would be relevant to the 
appellant's claims.  The RO should 
specifically request that the appellant 
provide all necessary information 
regarding the private physician who 
appears to have prescribed medication to 
the appellant for dizziness.  Upon the 
completion and return of all necessary 
information and required authorization 
forms, the RO must seek to obtain copies 
of any records of relevant private medical 
treatment regarding the appellant's 
disabilities and condition.

If any request for private treatment 
records is not successful, the RO should 
inform the appellant and her 
representative of the negative outcome, 
and afford them an opportunity to obtain 
and submit the records, in keeping with 
the appellant's responsibility to submit 
evidence in support of her claims.  
38 C.F.R. §  3.159(c)(1999).

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


Upon remand, the appellant will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to her disabilities and condition.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  The 
case should thereafter be returned to the Board for further 
review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


